Exhibit 99.1 United States Bankruptcy Court Southern District of New York X In re: : Chapter 11 : Borders Group, Inc. et al. : Case No.11-10614 : Debtors : X Monthly Operating Report for the Period From September 25, 2011 to October 29, 2011 Debtors' Address: 100 Phoenix Drive Ann Arbor, MI48108-2202 Telephone:(734) 477-1100 Debtors' Attorneys: DavidM.Friedman 1633 Broadway New York, New York 10019 Telephone:(212) 506-1700 This Monthly Operating Report ("MOR") has been prepared solely for the purposes of complying with the monthly reporting requirements applicable in these Chapter 11 cases and is in a format that the Debtors believe is acceptable to the United States Trustee. The financial information contained herein is limited in scope and covers a limited time period. Moreover, such information is preliminary and unaudited, and is not prepared in accordance with accounting principles generally accepted in the United States ("GAAP"). I declare under penalty of perjury that this report and the attached documents are true and correct to the best of my knowledge and belief. /s/ Ojas Shah 11/21/2011 Ojas Shah Chief Financial Officer / Treasurer Borders Group, Inc. UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF NEW YORK In re BORDERS GROUP INC., et al. Case No. 11-10614 Debtor Reporting Period: 9/25/11 - 10/29/11 Federal Tax I.D. # 38-3294588 CORPORATE MONTHLY OPERATING REPORT REQUIRED DOCUMENTS FORM NO. DOCUMENT ATTACHED EXPLANATION ATTACHED Schedule of Cash Receipts and Disbursements MOR-1 x Bank Reconciliation (or copies of debtor's bank reconciliations) MOR-1 x Copies of bank statements x Cash disbursements journals x Statement of Operations MOR-2 x Statement of Net Assets (Liabilities) - Liquidation Basis MOR-3 x Status of Post-Petition Taxes MOR-4 x Copies of IRS Form 6123 or payment receipt x Copies of tax returns filed during reporting period x Summary of Unpaid Post-Petition Debts MOR-4 x Listing of Aged Accounts Payable MOR-4 x Accounts Receivable Reconciliation and Aging MOR-5 x Taxes Reconciliation and Aging (See MOR-7) x Payments to Insiders and Professionals MOR-6 x Post-Petition Status of Secured Notes, Leases Payable MOR-6 x Debtor Questionnaire MOR-7 x In re BORDERS GROUP INC., et al. Case No. 11-10614 Debtor Reporting Period: 9/25/11 - 10/29/11 NOTES TO MONTHLY OPERATING REPORT The Monthly Operating Report includes activity from the following Debtors: Debtor Case Number Borders Group, Inc. 11-10614 Borders, Inc. 11-10615 Borders International Services, Inc. 11-10616 Borders Direct, LLC 11-10617 Borders Properties, Inc. 11-10618 Borders Online, Inc. 11-10619 Borders Online, LLC 11-10620 BGP (UK) Limited 11-10621 General Notes: The financial statements and supplemental information contained herein are preliminary, unaudited, and may not comply in all material respects with accounting principles generally accepted in the United States ("GAAP").In addition, the financial statements and supplemental information contained herein represent condensed combined information. The accompanying unaudited consolidated financial statements have been prepared using the liquidation basis of accounting. Assets are presented at estimated net realizable amounts based on the Debtors’ plans for liquidation. Liabilities subject to compromise are presented at amounts expected to be allowed as claims and other liabilities are presented at amounts expected to be paid in settlement of the respective obligations. The unaudited consolidated financial statements have been derived from the books and records of the Debtors and include the results of operations for non-Debtor affiliates, which amounts are immaterial. This information has not been subject to certain procedures that would typically be applied to financial information in accordance with GAAP, and upon application of such procedures the financial information could be subject to material change. The financial information contained herein is presented on a preliminary and unaudited basis and remains subject to future adjustment. The results of operations contained herein are not necessarily indicative of results which may be expected for any other period or for the full year and may not necessarily reflect the consolidated results of operations and financial position of the Debtors in the future. In re BORDERS GROUP INC., et al. Case No. 11-10614 Debtor Reporting Period: 9/25/11 - 10/29/11 NOTES TO MONTHLY OPERATING REPORT General Notes (continued): On July 13, 2011, the Company entered into an Agency Agreement (the “Agency Agreement”) with Hilco Merchant Resources, LLC, Gordon Brothers Retail Partners, LLC, SB Capital Group, LLC, Tiger Capital Group, LLC and Great American Group, LLC ("JV Parties").The Agency Agreement provides for the sale in liquidation of the inventory, fixtures and other assets of all or substantially all of the Company’s retail book stores as well as certain other assets of the Company and its subsidiaries. On July 21, 2011, the Bankruptcy Court approved the Agency Agreement and authorized the Company to commence its sale in liquidation pursuant to the Agency Agreement. MOR-1 Cash is received as described in the Debtors' motion to approve their cash management system and is consistent with the Debtors' cash management practices.Cash receipts and disbursements related to intercompany transfers among the Debtor entities have also been excluded from the analysis. MOR - 4 The Debtors believe they are paying all undisputed taxes and preparing and filing all tax returns when due or obtaining extensions where necessary. MOR-6 The Debtors have not included any payments of normal course wages, benefits or the payment of board fees to insiders.The Debtors have also not reported payments to professionals utilized in the ordinary course of business. MOR-7 The Debtors have paid certain pre-petition liabilities in accordance with orders approved by the Bankruptcy Court authorizing such payments.The Debtors believe that all undisputed post-petition accounts payable have been and are being paid according to agreed upon terms specific to each vendor and/or service provider.Any aged amounts represent items subject to valid disputes, and certain items which have been paid subsequent to the end of the reporting period. In re BORDERS GROUP INC., et al. Case No. 11-10614 Debtor Reporting Period: 9/25/11 - 10/29/11 SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS 1 ($000s) Debtor Cash Receipts Combined Debtors $ Total Cash Receipts $ Debtor Case Number Cash Disbursements Borders Group, Inc. 11-10614 $ ) Borders, Inc. 11-10615 ) Borders International Services, Inc. 11-10616 - Borders Direct, LLC 11-10617 - Borders Properties, Inc. 11-10618 ) Borders Online, Inc. 11-10619 - Borders Online, LLC 11-10620 - BGP (UK) Limited 11-10621 - Total Cash Disbursements $ ) Notes 1 - Amounts exclude receipts/disbursements made on behalf of the Debtors that did not flow through a Debtor bank account. In re BORDERS GROUP INC., et al. Case No. 11-10614 Debtor Reporting Period: 9/25/11 - 10/29/11 BANK RECONCILIATIONS 1, 2, 3, 4 ($000s) Debtor Case Number Bank and Account Description Bank Account No. Bank Balance Borders Group, Inc. 11-10614 BGI Concentration Account $ Borders, Inc. 11-10615 Bank of America Corporate Depository Borders, Inc. 11-10615 Borders Inc. Concentration Acct Borders, Inc. 11-10615 Waldenbooks Concentration Acct Borders, Inc. 11-10615 Waldenbooks A/R - Borders, Inc. 11-10615 PNC Lockbox 1 Borders, Inc. 11-10615 Sales Tax Reserve $ Notes 1 - The Debtors have not included copies of bank statements or cash disbursement journals due to the voluminous nature of these reports. 2 - The Debtors reconcile their bank accounts on a monthly basis. 3 - The Debtors have excluded accounts with no balance as of the end of the reporting period and have also excluded accounts that receive cash deposits from local stores and corporate/institutional customers which amounts are regularly swept either to the Debtors' primary accounts listed above. 4 - The Debtors have excluded the Ad Valorem Reserve Account, which had a balance of $1,343K as of October 29, 2011. In re BORDERS GROUP INC., et al. Case No. 11-10614 Debtor Reporting Period: 9/25/11 - 10/29/11 STATEMENT OF OPERATIONS ($MM) Oct-11 Sales $ Other revenue 1 Total revenue Cost of merchandise sold (includes occupancy) ) Gross margin Selling, general and administrative expenses Operating income (loss) Interest expense (income) Total interest expense Income (loss) before reorganization items and income taxes Reorganization items, net ) Income (loss) before income taxes Income tax provision (benefit) - Net income (loss) $ Notes 1 - Other revenue represents an increase in Company's profit share on liquidation sales per the terms of the Agency Agreement. In re BORDERS GROUP INC., et al. Case No. 11-10614 Debtor Reporting Period: 9/25/11 - 10/29/11 STATEMENT OF NET ASSETS (LIABILITIES) - LIQUIDATION BASIS ($MM) Oct-11 Assets: Cash and cash equivalents $ Merchandise inventories - Accounts receivable and other assets Property and equipment, held for sale Total assets in liquidation Liabilities: Trade accounts payable Accrued payroll and other liabilities Taxes, including income taxes Liabilities subject to compromise Total liabilities in liquidation Net assets (liabilities) in liquidation $ ) In re BORDERS GROUP INC., et al. Case No. 11-10614 Debtor Reporting Period: 9/25/11 - 10/29/11 STATUS OF POST-PETITION TAXES 1, 3 ($000s) Federal Beginning Tax Amount Withheld and/or Accrued Amount Paid Ending Tax Withholding $
